   Case: 4:20-cv-00630-ACL Doc. #: 6 Filed: 05/26/20 Page: 1 of 2 PageID #: 35



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

NANETTE LITHERLAND,                               )
                                                  )
                  Petitioner,                     )
                                                  )
        v.                                        )           No. 4:20-cv-00630-ACL
                                                  )
CHRIS MCBEE                                       )
                                                  )
                                                  )
                  Respondent.                     )

                                  MEMORANDUM AND ORDER

        This matter is before the Court on petitioner Nanette Litherland’s petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (Docket No. 1). Petitioner has neither paid the filing fee nor

submitted an application to proceed in district court without prepaying fees or costs. See 28 U.S.C.

§ 1915(a)(1). In order to continue with her case, petitioner must either pay the full filing fee, or

file an application to proceed without payment. Petitioner will be given thirty days in which to

comply. Failure to comply will result in the dismissal of this action without prejudice and without

further notice.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall mail to petitioner a copy of the

Court’s Application to Proceed in District Court without Prepaying Fees or Costs form.

        IT IS FURTHER ORDERED that petitioner shall either pay the filing fee or submit an

application to proceed in district court without prepaying fees or costs within thirty (30) days of

the date of this order.
   Case: 4:20-cv-00630-ACL Doc. #: 6 Filed: 05/26/20 Page: 2 of 2 PageID #: 36



       IT IS FURTHER ORDERED that if petitioner fails to comply with this order, the Court

will dismiss this action without prejudice and without further notice.

       Dated this 26th day of May, 2020.




                                                     ABBIE CRITES-LEONI
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
